DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 29 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 55-59, 61, and 67-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Biomaterials, 2013, 34(10), pages 2442-2454 & its supplemental information) as evidenced by Martinovic et al. (J. Histochem. Cytochem., 2004, 52(9), pages 1159-1167).
Liu et al. discloses sulfobetaine as a zwitterionic mediator for three-dimensional hydroxyapatite mineralization (title).  This zwitterion is used as a ligand to enable mineralization in crosslinked hydrogels (abstract).  The hydrogel thus prepared were polymeric, and used zwitterionic poly[2-methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide as a zwitterionic monomer (and this monomer incorporates the sulfobetaine moiety as a pendant 
Liu et al. further states that bone marrow stromal cells were encapsulated within the hydrogels (page 2445, section 2.10).  Martinovic et al. demonstrates that bone marrow stromal cells express bone morphogenetic proteins (title & abstract).  Thus, the hydrogel encapsulating the bone marrow stromal cells also are encapsulating the expressed bone morphogenetic protein (the elected species of active compound which is also recited by instant claim 61), as the cell as a whole (including its contents) is encapsulated.  
Liu et al. additionally suggests that the opposite charge distribution of the zwitterion can help realize in vivo osteointegration for scaffold-assisted skeletal tissue repair (page 1159, first paragraph) and can be used for in vivo applications, including orthopedic and dental applications (page 2453, last paragraph).
Thus, Liu et al. discloses hydrogels with encapsulated cells, and suggests there in vivo use for skeletal tissue repair.  Liu et al. does not disclose the release rate of the cells (and proteins therein), which are recited by independent instant claims 55-59 and the mol% of the zwitterionic moiety (as recited by instant claim 72).  However, the hydrogel prepared by Liu et al. (supplemental information, table S1) appears to have the same amount and polymeric ingredients as instantly prepared (page 8 of the instant specification, table 1).  The specification appears to make clear that the 3-dimensional polymer network sequesters the biomolecules without compromising their bioactivity (paragraph [8]), and can be used to retain them for delivering to the desired site (id.).  Thus, the hydrogel prepared by Liu et al. would have the same biodegradable and release properties as the hydrogel prepared in the instant specification.
.

Response to Arguments
	The Applicant argues that the rejection over Liu et al. is not proper.  The Applicant states that Liu et al. does not disclose encapsulating a specific protein, but rather encapsulates rat bone marrow stromal cells. Additionally, Liu et al. does not disclose the release of the encapsulated therapeutic protein from the implant while retaining bioactivity.
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  The instant claims do not require that the protein be encapsulated in the absence of anything else. And the encapsulation of the protein taught by Liu et al., where the protein is also in a cell, is thus considered to anticipate the instantly claimed invention. The cell, components and all, is entirely encapsulated in the disclosed hydrogel.
And as for the release properties, the Examiner acknowledges that Liu et al. is silent. However, the hydrogel prepared by Liu et al. (supplemental information, table S1) appears to have the same amount and polymeric ingredients as instantly prepared (page 8 of the instant specification, table 1).  The specification appears to make clear that the 3-dimensional polymer network sequesters the biomolecules without compromising their bioactivity (paragraph [8]), and can be used to retain them for delivering to the desired site (id.).  Thus, the hydrogel prepared by Liu et al. appears to be the same as that disclosed in the instant specification and claimed, and thus would have the same properties.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Brian Gulledge/Primary Examiner, Art Unit 1612